Citation Nr: 0419016	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  93-17 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's son, and L. M. C.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
February 1945 and died in April 1993.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied service connection for the 
cause of the veteran's death.  

When this case was previously before the Board in October 
2000, the claim for cause of death was found well grounded 
and remanded to the RO for additional development.  Following 
the requested development, the RO continued its denial of the 
claimed benefit.  The case has been returned to the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died at a private hospital in April 1993 at 
the age of 80.  The cause of death, as listed on the death 
certificate, was chronic obstructive pulmonary disease, 
arteriosclerotic heart disease, and bronchitis.  

3.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, which was rated 30 
percent disabling; left knee ankylosis, residuals of a 
gunshot wound, which was rated 30 percent disabling; 
bilateral varicose veins, which was rated 10 percent 
disabling; and "opaque" eardrums and malaria, which were 
rated noncompensably disabling.  The combined service-
connected evaluation was 60 percent.  

4.  Chronic obstructive pulmonary disease, arteriosclerotic 
heart disease, and bronchitis were not present in service or 
until many years thereafter and are not shown to be related 
to service or to any incident of service origin.  

5.  It is not shown that a service-connected disability 
played a material role in causing or hastening the veteran's 
death.  

6.  The appellant has not shown good cause for seeking the 
opinion of an independent medical expert in this matter.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease, arteriosclerotic 
heart disease, and bronchitis were not incurred in or 
aggravated by service, and arteriosclerotic heart disease may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
hasten his demise.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2003).  

3.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§§ 20.901, 20.902 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, Board remands, and 
supplemental statements of the case, the appellant has been 
informed of the evidence necessary to substantiate her claim 
and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and a VA medical opinion has been 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that only after the initial rating decision 
denying the claim for service connection for cause of death 
did the RO provide notice of the appellant's rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  However, 
this appeal has been extensively developed and is ripe for 
decision.  The Board is of the opinion that no useful purpose 
would be served by remanding the case to the RO for a de novo 
adjudication of the claim herein addressed in an effort to 
redress the fact that the timing of the notice did not follow 
the precise sequence suggested by the provisions of the VCAA.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Remanding the case for this purpose would exalt form over 
substance without any true benefit accruing to the claimant.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Although the Court in Pelegrini indicated that the VCAA and 
its implementing regulations require that VA request that the 
claimant provide any evidence in his or her possession that 
pertained to the claim, a VA General Counsel Precedent 
Opinion rendered in February 2004 held that 38 U.S.C. § 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran died at a private hospital in April 1993 at the 
age of 80.  The cause of death, as listed on the Record of 
Death, was chronic obstructive pulmonary disease, 
arteriosclerotic heart disease, and bronchitis.  

At the time of his death, service connection was in effect 
for anxiety reaction, which was rated 30 percent disabling; 
left knee ankylosis, residuals of a gunshot wound, which was 
rated 30 percent disabling; bilateral varicose veins, which 
was rated 10 percent disabling; and "opaque" eardrums and 
malaria, which were rated noncompensably disabling.  

It is essentially contended by and on behalf of the appellant 
that the veteran's service-connected psychiatric disability 
substantially contributed to the cause of his death.  The 
veteran's son, a psychiatric nurse, said that the veteran had 
died on the psychiatric ward of a private hospital, from 
chronic obstructive pulmonary disease, arteriosclerotic heart 
disease, and bronchitis "initiated by anxiety neurosis."  
The veteran's son has submitted medical articles that he 
states show that anxiety neurosis affects the heart and 
lungs.  It is also contended that the veteran's service-
connected varicose veins compromised his circulatory system 
and, together with tranquilizers prescribed for his nervous 
condition, contributed to the development of his 
arteriosclerotic heart disease and ultimate demise.  

The service medical records are negative for complaints or 
findings of chronic obstructive pulmonary disease, 
arteriosclerotic heart disease, or bronchitis.  When the 
veteran was examined for separation from service in February 
1945, his lungs and cardiovascular system were normal on 
clinical examination, his blood pressure was 126/60, and a 
chest x-ray was negative.  On VA examination in February 
1947, the veteran's respiratory and cardiovascular systems 
were normal, and his blood pressure was 130/72.  It was 
reported that he smoked a 1 to 11/2 packs of cigarettes daily.  

The earliest documented evidence of respiratory disability 
and heart disease is on a private admission in January 1989, 
when the veteran gave a pertinent history of chest pain and 
hyperlipidemia.  It was reported that he was known to have 
chronic obstructive pulmonary disease and that he had quit 
smoking nine years previously.  It was further reported that 
he had a history of hypertension of several years' duration, 
for which he took Hydrochlorothiazide.  The final diagnoses 
on discharge from the hospital in February 1989 were anterior 
wall myocardial infarction and chronic obstructive pulmonary 
disease.  

The record contains the reports of a number of VA 
examinations following service, including those accompanied 
by reports of chest x-rays.  These reports show a normal 
chest.  The earliest radiological evidence of respiratory 
disease of record is the September 1990 report of a VA chest 
x-ray that was interpreted by the radiologist as showing 
"evidence of some chronic obstructive pulmonary disease."  
The veteran's son notes that his father's health began to 
deteriorate in 1988.  

The testimony of record, as well as the documentary evidence 
submitted by the veteran's son, is to the effect that there 
is a causal or contributory link between the veteran's 
service-connected disabilities - essentially, his anxiety 
disorder and his bilateral varicose veins - and his cause of 
death.  The Board notes that neither the surviving spouse nor 
L. M. C. appears to have medical expertise such as to render 
competent any assertion that the veteran's death is related 
to his service or to his service-connected disabilities or 
treatment therefor.  See Stadin v. Brown, 8 Vet. App. 280, 
284 (1995) (layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the condition 
causing the symptoms).  

The veteran's son notes that the veteran had been treated for 
his anxiety for many years with tranquilizers and that the 
doctor felt that the veteran had developed Parkinson's 
disease as a result.  The terminal hospital report shows that 
his medical history was significant for a number of mental 
and organic disorders, including Parkinson's disease.  The 
veteran's son has submitted articles and medical texts 
suggesting that Parkinson's disease also affects nerve 
endings in the heart.  These articles suggest a relationship 
between Parkinson's disease and orthostatic hypotension.  As 
noted above, the veteran had a history of hypertension when 
hospitalized for treatment of a heart attack in 1989 and was 
on a anti-hypertensive medication at the time of his 1989 
hospitalization.  

The other texts submitted suggest that anxiety neurosis can 
be an initiating factor in a number of disease processes, 
including coronary artery disease.  For example, The Merck 
Manual is pertinently quoted as follows regarding the organic 
effects of anxiety neurosis:  

Unconscious conflict and anxiety 
sometimes play an important role in 
aggravating or possibl[y] initiating 
organic disorders, particularly bronchial 
asthma, peptic ulcer and heart disease, 
especially coronary artery disease.  
(Emphasis by veteran's son.)  

The veteran's son notes that the veteran had numerous 
hospital admissions over the years since service to treat his 
service-connected psychiatric disorder and that his 
increasing agitation and anxiety were documented in the 
terminal hospital report.  That report shows that the veteran 
was admitted to the geriatric psychiatry unit of Henry 
Heywood Hospital in March 1993.  He was transferred from 
another hospital because of changes in his mental status.  It 
was reported that he had a long and very difficult hospital 
course with fluctuating mental status.  He would, at times, 
become explosive, suicidal, throw furniture, and attempt to 
jump out a window, which required "chemical restraint."  At 
other times, he would be seen as calm but very depressed and 
withdrawn.  Over the course of his admission, a number of his 
medications were tapered to reduce side effects and eliminate 
any unnecessary medications.  However, the veteran continued 
to show declining respiratory status and died, probably of 
respiratory arrest, despite intensive medical treatment.  

It is notable, however, that the veteran had been transferred 
from Henry Heywood Hospital to Worcester County Hospital for 
respiratory care and rehabilitation and that his admission 
for his final hospital stay had been from the rehabilitation 
hospital.  This suggests that the respiratory decompensation 
that the veteran experienced was an overwhelming cause of 
death.  See 38 C.F.R. § 3.312(c)(4).  Indeed, the opinion 
offered by the VA medical examiner in April 2003 notes that 
the veteran appeared to have progressive chronic obstructive 
pulmonary disease that required a variety of drug therapies 
including Prednisone and at times required the continuous use 
of oxygen because of severe dyspnea.  The examiner noted that 
the veteran's drugs were tapered during his final 
hospitalization but that the veteran continued to deteriorate 
clinically.  "Despite intensive intravenous therapy, 
including intravenous antibiotics and continuous oxygen 
therapy, the[veteran] progressively declined clinically and 
died on April [redacted], 1993, presumably of a respiratory arrest, 
attributable to primar[il]y to COPD."  

Moreover, there is no medical evidence that specifically 
attributes the veteran's cause of death to service, any 
incident of service origin, or to any service-connected 
disability or treatment therefor.  There is no medical 
evidence that shows that a service-connected disability or 
treatment therefor contributed substantially or materially to 
hasten the veteran's demise.  The medical articles and news 
stories submitted suggest the possibility of a relationship 
between a service-connected disability and the cause of 
death, but these items of evidence are couched in the 
language of conjecture.  A possible link is suggested; it is 
indicated, for example, that anxiety neurosis sometimes plays 
a role in aggravating or possibly initiating such disease 
processes as coronary artery disease.  However, evidence that 
is more probative - that establishes that such a link is at 
least as likely as not in this specific case - has not been 
submitted.  

Service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2003).  See also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for cause of death).  

By contrast, the VA physician's April 2003 opinion was based 
on a review of the veteran's record.  It is clear from the 
opinion that this review included "a well organized notebook 
submitted by the veteran's son."  The examiner stated that 
in his opinion - 

none of the diagnoses listed on the death 
certificate, identified above, had its 
origin in active military service.  Also, 
it is considerably less likely than not 
that any of the veteran's identified 
service[-]connected disabilities directly 
caused his death.  Further, it is less 
likely than not that any of the veteran's 
service[-]connected disabilities 
substantially contributed to his death or 
hasten[ed] his demise.  

Although the record shows that the veteran's son is a 
psychiatric nurse, the Board gives more weight to the opinion 
of the VA physician who rendered the foregoing opinion 
because not only is it based on a complete view of the 
record, Wilson v. Derwinski, 2 Vet. App. 16, 20-21 (1991), it 
is based on greater medical expertise than the veteran's son 
commands.  The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is 
doubtful that the veteran's son has the medical expertise to 
truly analyze the medical data, as distinguished from data 
reflecting mental status, which the VA physician relied on in 
reaching his conclusion.  The cause of death in this case was 
organic, and expertise grounded in the evaluation of non-
psychiatric medical facts was called for.  It is notable that 
none of the other medical evidence that is specific to the 
veteran contains a contrary opinion.  The Board therefore 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for the cause of 
the veteran's death.  It follows that the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  

In so finding, the Board is cognizant of the representative's 
July 1997 request that the Board seek the opinion of an 
independent medical expert in this case.  The Board has the 
discretionary authority to request an opinion from an 
independent medical expert outside VA when such medical 
expertise is needed to resolve an appeal.  38 U.S.C.A. § 
7109(a); 38 C.F.R. § 20.901(d).  Under the provisions of 38 
C.F.R. § 20.902, the veteran or his representative may 
request that the Board obtain an opinion under § 20.901 upon 
a showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal under consideration.  

The Board is of the opinion, however, that good cause has not 
been demonstrated to warrant seeking the opinion of an 
independent medical expert in this case.  This request was of 
course rendered long before the April 2003 medical opinion 
was obtained.  Given the unequivocal nature of that opinion, 
which, as indicated above, was based on a complete review of 
the record, the Board finds that medical complexity or 
controversy is not here shown.  It is readily apparent that 
the veteran died from an intractable and overwhelming medical 
deterioration that the examiner found was not affected by 
service-connected conditions or treatment therefor.  
Moreover, he did at the age of 80 at a time when the 
overwhelming nature of his physical deterioration was likely 
to result in his demise irrespective of his coexisting 
service-connected disabilities.  The Board is of the opinion 
that obtaining an independent medical expert's opinion would 
merely delay resolution of this appeal without arriving at an 
outcome favorable to the appellant.  It follows that the 
request for the opinion of an independent medical expert must 
be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



